DETAILED ACTION
In response to the Amendments filed on November 29, 2021, claims 9 and 19 are amended. Currently, claims 9-35 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9, 13-17, 19, 23-25, 27-29, and 30-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US Pub. No. 2010/0228148 A1) Gelfand (US Pub. No. 2006/0235353 A1), Spinelli (US Pub. No. 2003/0088290 A1), Caputo (US Pub. No. 2004/0051368 A1), and Boiarski (US Pub. No. 2008/0156092 A1).
Claim 9. Kim discloses an apparatus for automated, real-time measurement of urine output, comprising: 
a catheter (i.e., Foley catheter) configured for insertion into a bladder of a patient (Abstract and [0037]); 
an output receptacle (20) in fluid communication with the catheter for collecting urine from the bladder of the patient ([0071]; Figs. 17b, 17c); 
at least one sensor (31, 190) contained by a docking station (10) or the output receptacle (Figs. 3, 4 for optical sensor 31 and Figs. 17B, C for load cell 190), wherein the docking station fastens onto engages with the output receptacle such that the at least 
a controller (12) in communication with the at least one sensor, wherein the controller is programmed to trigger an alert if the total volume of urine collected over a set period of time is too high ([0108], [0118]; i.e., sound alarm to warn user to empty the container).
Kim further discloses that the apparatus is capable of automatically keeping the records of a patient's urination time, urine volume each time, total urine volume per day, average urine volume each time, and conditions of urine so that whenever medical staffs need such data, they can get desired data any time without delay ([0176]) and make possible diagnosis, prognosis, and evaluation through telemedicine ([0177]). While Kim also discloses that the control unit of the apparatus performs equation for determining renal function of the patient ([0171]), Kim does not explicitly disclose that control unit being programmed to trigger an alert if the total volume of urine collected over a set period of time drops below a predetermined threshold. 
However, It is noted that Gelfand also discloses a system for monitoring patient’s urine output including a catheter (14) configured for insertion into a bladder of a patient, an output receptacle (52) in fluid communication with the catheter for collecting urine from the bladder of the patient (Fig. 3), at least one sensor (i.e., weight scale) contained by a docking station and wherein the docking station fastens onto the output receptacle (via 90, 97) such that the at least one sensor measures a total volume of urine collected by interfacing directly through the 
It is noted that Kim further disclose that control unit 12 controls the operations of the output unit ([0160]), wherein the output unit ([0165]-[0170]) includes a USB port and a wired/wireless output device so that the data can be transferred to another computer such as the main computer of a ward ([00167]), the main computer of the hospital ([0168]) or directly to the computer of an attending physician ([0168]), both Kim and Gelfand do not explicitly disclose that the control unit also programmed to automatically transmit data relating to the total volume of the urine collected within the output receptacle to a remote data collection server. However, it would have been obvious to one of ordinary skill at the time of the invention to modify the control unit of Kim in view of Gelfand to further be capable of 
Moreover, Spinelli also discloses a system for management of medical data information with patient monitoring and records system with data transfer for remote data collection (Abstract). Spinelli further discloses that it is well-known in the art for transfer of information collected from a medical device via a server (104) ([0044]), wherein server 104 is connected to a medical device via network 102 ([0025]-[0029]). Therefore, it would have been further obvious to one of ordinary skill at the time of the invention to modify Kim in view of Gelfand with the feature of the controller being programmed to automatically transmit data relating to the total volume of urine collected within the output receptacle to a remote data collection server as disclosed by Spinelli since transmitting data of a medical measurement device via interfacing with a remote data collection server is known in the art for data management of patient records (Abstract, [0044] of Spinelli).
While Kim does explicitly discloses circuitry for wireless communication  that “transfer all data obtained from a body fluid of individual patient in a sickroom (or patient room) benefiting from the analysis apparatus of the present invention to the main computer of a ward in a real time mode, whereby indicating a possibility of more efficient health care management” ([0167]) and Spinelli also discloses having a patient identifier that uniquely identifies the patient ([0068]), Kim in view of Gelfand and Spinelli also does not explicitly that the output receptacle including circuitry configured to transmit a unique signal to identify the output receptacle or that the controller is further programmed to identify the output receptacle using the unique signal. However, it is noted that Caputo also discloses a medical 
Kim in view of Gelfand, Spinelli, and Caputo does not disclose that the circuitry being incorporated directly within the output receptacle since Caputo only discloses that the RFID tags being attached to or affixed to a surface but does not specify that the RFID tag being within ([0027]; Fig. 1A, 1B). However, it is noted that the RFID tag is affixed or attached on an exterior surface or an interior surface of the container are known in the art. In particular, Boiarski also discloses a container for holding physiological fluids including urine ([0048]) with a sensor therein to sense a property of the fluid in the container ([0050]) and an electronic unit processes signals from the sensor and wirelessly transmit the information to a remote unit for display and analysis ([0051]), wherein the electronic unit can be positioned on the exterior surface of the container such as in the embodiment of container 100 ([0051]; Fig. 3) or on the interior surface of the container such as in the embodiment of container 700 ([0093]; Fig. 27). KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007). It can be seen that there are only a finite number of positions the circuitry can be affixed within the container or on the exterior of the container. Therefore, it would have been obvious one of ordinary skill in the art to modify the apparatus of Kim in view of Gelfand, Spinelli, and Caputo with the circuitry being incorporated within the output receptacle since such configuration is one of two know locations for how such circuitry to be affixed to a container (i.e., one of a limited number of possible positions) and since Boiarski also explicitly discloses that the electronic unit (i.e., claimed circuitry) being attached to the container on the outside of the container or in in the inside of the container are known in the art to be equally capable of transmitting information from the sensor to a remote unit ([0093] of Boiarski).
Claim 13. Kim further discloses comprising a second sensor (i.e., constituent measuring sensor) which is configured to detect for a presence of blood, bacteria, protein, or hemoglobin in the urine collected within the output receptacle ([0147] and further discussed in [0150]-[0158]).
Claim 14. Kim further discloses wherein the at least one sensor comprises an optical sensor ([0084], [0108]).  
Claim 15. Kim further discloses the at least one sensor comprises a mechanical sensor ([0169]; i.e., load cell 190 is a mechanical sensor).  
Claim 16. Kim further discloses wherein the output receptacle comprises an optically clear window ([0084]; i.e., transparent).
Claim 17. Kim further discloses wherein the data is associated with a particular individual patient ([0071], [0167]; i.e., device 100 is for an individual patient).
Claim 27. Since Kim and Spinelli both discloses circuitry configured to collect and wirelessly transmit the data about the urine from within the output receptacle to the controller ([0166]-[0168] of Kim and [0068] of Spinelli) and Caputo further discloses that circuitry for radiofrequency identification being capable of wirelessly transmitting information regarding the container to a controller ([0051]), it would have been obvious to one of ordinary skill at the time of the invention that the output receptacle of Kim in view of Gelfand, Spinelli, and Caputo would also comprise circuitry being further configured to collect and wirelessly transmit the data about the urine from within the output receptacle to the controller.
Claim 28. Caputo further discloses that the controller comprises an RF reader 120 ([0053]). Since Kim in view of Gelfand, Spinelli, Caputo and Boiarski discloses the medical container with circuitry for a RFID tag as disclosed by Caputo and Boiarski, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the controller of Kim in view of Gelfand, Spinelli, Caputo, and Boiarski with the feature of an RFID reader as disclosed by Caputo so as to be able to receive the information transmitted from the container.
Claim 29. Kim further discloses the circuitry is configured to detect an electrical or non-electrical property to detect a urine level or changes in urine properties ([0108] for urine level; [0150]-[0158] for constituents via qualitative measuring sensor).  
Claim 30. Kim in view of Gelfand, Spinelli, Caputo and Boiarski discloses the apparatus of claim 27, wherein Boiarski further discloses that the physiological fluid monitoring system may comprise circuitry for sensing volume wherein the circuitry is configured to detect resistance ([0121]). Thus, since both Kim in view of Gelfand, Spinelli, and Caputo and Boiarski are drawn to a system for measuring parameters of a collected bodily fluid, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Kim in view of Gelfand, Spinelli, Caputo, and Boiarski with that the circuitry is configured to detect impedance, resistance, or capacitance as taught by Boiarski since such circuitry for a volume sensor of a container are known in the art ([0121] of Boiarski). 

Claim 19. Kim discloses a method of automating real-time measurement of urine output (Abstract), comprising: 
receiving urine via a catheter (i.e., Foley catheter) from a bladder of a patient into an output receptacle (20) ([0071], [0178]); 
measuring a total volume of the urine collected within the output receptacle (i.e., fill volume) via at least one sensor contained by a docking station (10) or the output receptacle (Figs. 3, 4 for optical sensor 31; Figs. 17B,C for load cell 190), wherein the docking station fastens onto engages with the output receptacle such that the at least one sensor interfaces directly through the output receptacle ([0108], [0071]; i.e., optical sensor 31 directly interfaces with case 20 when urine enters while load cell 190 directly interfaces with case 20 via the load of case 20); 

triggering an alert if the total volume of urine collected over a set period of time is too high ([0108], [0118]); and 
transmitting data relating to the total volume of the urine to a remote computer ([0167]-[0168]).  
Kim further discloses that the apparatus is capable of automatically keeping the records of a patient's urination time, urine volume each time, total urine volume per day, average urine volume each time, and conditions of urine so that whenever medical staffs need such data, they can get desired data any time without delay ([0176]) and make possible diagnosis, prognosis, and evaluation through telemedicine ([0177]). While Kim also discloses that the control unit of the apparatus performs equation for determining renal function of the patient ([0171]), Kim does not explicitly disclose triggering an alert if the total volume of urine collected over a set period of time drops below a predetermined threshold. 
However, It is noted that Gelfand also discloses a system for monitoring patient’s urine output including a catheter (14) configured for insertion into a bladder of a patient, an output receptacle (52) in fluid communication with the catheter for collecting urine from the bladder of the patient (Fig. 3), at least one sensor (i.e., weight scale) contained by a docking station and wherein the docking station fastens onto the output receptacle (via 90, 97) such that the at least one sensor measures a total volume of urine collected by interfacing directly through the output receptacle ([0067]); and a controller (34”) in communication with the at least one sensor, wherein the controller is programmed to trigger an alert if the total volume of urine 
While Kim further disclose that control unit 12 controls the operations of the output unit ([0160]), wherein the output unit ([0165]-[0170]) includes a USB port and a wired/wireless output device so that the data can be transferred to another computer such as the main computer of a ward ([00167]), the main computer of the hospital ([0168]) or directly to the computer of an attending physician ([0168]), both Kim and Gelfand do not explicitly disclose transmitting data relating to the total volume of the urine to a remote data collection server. 
However, Spinelli also discloses a system for management of medical data information with patient monitoring and records system with data transfer for remote data collection (Abstract). Spinelli further discloses that it is well-known in the art for transfer of information collected from a medical device via a server (104) ([0044]), wherein server 104 is connected to a medical device via network 102 ([0025]-[0029]). Therefore, it would have been further obvious to one of 
Furthermore, while Kim does explicitly discloses circuitry for wireless communication  that “transfer all data obtained from a body fluid of individual patient in a sickroom (or patient room) benefiting from the analysis apparatus of the present invention to the main computer of a ward in a real time mode, whereby indicating a possibility of more efficient health care management” ([0167]) and Spinelli also discloses having a patient identifier that uniquely identifies the patient ([0068]), Kim in view of Gelfand and Spinelli also does not explicitly that the output receptacle including circuitry configured to transmit a unique signal to identify the output receptacle or the step of identifying the output receptacle via a controller programmed to identify the output receptacle using the unique signal. However, it is noted that Caputo also discloses a medical system comprising medical containers with circuitry (i.e., circuitry for the RFID tag) configured to transmit a unique signal to identify the medical container ([0051]; i.e., an identifier uniquely with the medical container) and that a controller can identify the medical container using the unique signal so as to ensure that the medical container is associated with the correct patient ([0053]). Caputo further discloses that such RFID mechanism for identifying the medical containers reduces the likelihood that errors may arise ([0016]). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to further modify Kim in view of Gelfand and Spinelli with the feature of the output receptacle including circuitry 
Kim in view of Gelfand, Spinelli, and Caputo does not disclose that the circuitry being incorporated directly within the output receptacle since Caputo only discloses that the RFID tags being attached to or affixed to a surface but does not specify that the RFID tag being within ([0027]; Fig. 1A, 1B). However, it is noted that the RFID tag is affixed or attached on an exterior surface or an interior surface of the container are known in the art. In particular, Boiarski also discloses a container for holding physiological fluids including urine ([0048]) with a sensor therein to sense a property of the fluid in the container ([0050]) and an electronic unit processes signals from the sensor and wirelessly transmit the information to a remote unit for display and analysis ([0051]), wherein the electronic unit can be positioned on the exterior surface of the container such as in the embodiment of container 100 ([0051]; Fig. 3) or on the interior surface of the container such as in the embodiment of container 700 ([0093]; Fig. 27). Boiarski further discloses that the electronic unit may be in the form of a RFID tag ([0093]). Moreover, it has been held that choosing from a finite number of solutions to obtain a predictable result is a rationale for determining obviousness. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007). It can be seen that there are only a finite number of positions the circuitry can be affixed within the container or on the exterior of the container. Therefore, it would have been obvious one of ordinary skill in the art to modify the method of Kim in view of Gelfand, Spinelli, and Caputo with the circuitry being incorporated within the output receptacle since such configuration is one of two know locations for how such circuitry 
Claim 23. Kim further discloses that measuring further comprises detecting for a presence of blood, bacteria, protein, or hemoglobin in the urine collected within the output receptacle (i.e., via constituent measuring sensor) ([0147] and further discussed in [0150]-[0158]).  
Claim 24. Kim further discloses that detecting comprises detecting for the presence via an optical sensor ([0084], [0108]).  
Claim 25. Kim further discloses that transmitting further comprises associating the data with a particular individual patient ([0071], [0167]; i.e., device 100 is for an individual patient).
Claim 31. Kim further discloses that measuring the total volume comprises detecting the total volume via circuitry in the output receptacle ([0108], [0118]).  
Claim 32. Kim further discloses that transmitting the data comprises wirelessly transmitting the data about the urine from within the output receptacle to a reader ([0166]-[0168]).
Claim 33. Caputo further discloses that the controller comprises an RF reader 120 ([0053]). Since Kim in view of Gelfand, Spinelli, and Caputo discloses the medical container with circuitry for a RFID tag as disclosed by Caputo, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the controller of 
Claim 34. Kim further discloses that the circuitry is configured to detect an electrical or non-electrical property to detect a urine level or changes in urine properties ([0108] for urine level; [0150]-[0158] for constituents via qualitative measuring sensor).  
Claim 35. Kim in view of Gelfand, Spinelli, Caputo and Boiarski discloses the method of claim 31, wherein Boiarski further discloses that the physiological fluid monitoring system may comprise circuitry for sensing volume wherein the circuitry is configured to detect resistance ([0121]). Thus, since both Kim in view of Gelfand, Spinelli, and Caputo and Boiarski are drawn to measuring parameters of a collected bodily fluid, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kim in view of Gelfand, Spinelli, and Caputo with that the circuitry is configured to detect impedance, resistance, or capacitance as taught by Boiarski since such circuitry for a volume sensor of a container are known in the art ([0121] of Boiarski). 


Claims 10, 11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No. 2010/0228148 A1) in view of Gelfand (US Pub. No. 2006/0235353 A1), Spinelli (US Pub. No. 2003/0088290 A1) Caputo (US Pub. No. 2004/0051368 A1), and Boiarski (US Pub. No. 2008/0156092 A1) further in view of Sarajarvi (US Pub. No. 2002/0161314 A1).
Claims 10 and 20. Kim in view of Gelfand, Spinelli, Caputo, and Boiarski discloses the apparatus of claim 9 and the method of claim 19 but does not explicitly disclose further 
Claims 11 and 21. Kim in view of Gelfand , Spinelli, Caputo, and Boiarski discloses the apparatus of claim 9 and the method of claim 19 but does not explicitly disclose further comprising an EKG sensor for sensing an EKG of the patient (as per claim 11) and the step of sensing an EKG of the patient (as per claim 21). However, it is noted that Sarajarvi discloses a method and apparatus for monitoring body conditions including a urinary tract catheter 6, a urine collection container 7, and sensor 8 (Abstract) for minimizing human error and ergonomically improving medical staffs work ([0005], [0008]) In particular, Sarajarvi further .

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No. 2010/0228148 A1) in view of Gelfand (US Pub. No. 2006/0235353 A1), Spinelli (US Pub. No. 2003/0088290 A1), Caputo (US Pub. No. 2004/0051368 A1), and Boiarski (US Pub. No. 2008/0156092 A1) further in view of Denton (US Pub. No. 2008/0103408 A1).
Claims 12 and 22. Kim in view of Gelfand, Spinelli, Caputo, and Boiarski discloses the apparatus of claim 9 and the method of claim 19 but does not explicitly disclose that at least one sensor comprises a heart sensor for sensing a heart rate of the patient (as per claim 12) and that detecting further comprises sensing a heart rate of the patient (as per claim 22). However, it is noted that a heart sensor for sensing a heart rate of the patient is well-known in the art for apparatus for automated monitoring patient health since heart rate as an important indicator of patient condition. In particular, Denton discloses a device for monitoring physiological state of a patient with a urinary catheter system having a catheter (103), an output receptacle (181), 

Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable Kim (US Pub. No. 2010/0228148 A1) in view of Gelfand (US Pub. No. 2006/0235353 A1), Spinelli (US Pub. No. 2003/0088290 A1), Caputo (US Pub. No. 2004/0051368 A1), and Boiarski (US Pub. No. 2008/0156092 A1) further in view of Wood (US Pat. No. 5,891,035).
Claims 18 and 26. Kim in view of Gelfand, Spinelli, and Caputo discloses the apparatus of claim 9 and the method of claim 19 but does not explicitly disclose that the data is encrypted (as per claim 18) and that transmitting further comprises encrypting the data prior to transmitting (as per claim 26). However, it is noted that Wood discloses a medical system with data access and communication ability (Abstract), wherein data encryption before transmission .

Response to Arguments
Applicant’s arguments with respect to claims 9 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments. In particular, it is noted that the newly added limitations appears to be an obvious alternative to the disclosure of having the RFID tag being attached to an exterior of the container illustrated in Caputo. Moreover, Boiarski also discloses that circuitry being incorporated directly within a receptacle or being incorporated on the exterior of the receptacle are known alternatives in the art. See above rejection for details.
In response to applicant’s arguments on pgs. 7-8 that Sarajarvi, Denton, Wood, and Boiarski do not disclose the particular limitations of claims 9 and 19, it is noted that Kim in view of Gelfand, Spinelli, Caputo, and Boiarski is relied upon for disclosing the features of claims 9 and 19. Sarajarvi, Denton, Wood, and Boiarski are relied upon for disclosing the specific features of the respective dependent claims, see above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNA ZHANG/Primary Examiner, Art Unit 3783